Citation Nr: 1041604	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative joint disease, right 
knee and degenerative disc disease and degenerative joint disease 
lumbar and cervical spine, prior to December 6, 2006.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint and degenerative disc 
disease of the cervical spine, from December 6, 2006.

3.  Entitlement to a compensable disability rating for service-
connected degenerative joint and degenerative disc disease of the 
lumbar spine, from December 6, 2006.  

4.  Entitlement to a disability rating in excess of 10 for 
service-connected degenerative joint disease of the right knee, 
from December 6, 2006.

5.  Entitlement to an initial compensable disability rating for 
radiculopathy of the left upper extremity associated with 
degenerative joint and degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 
2004.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which, inter alia, granted service connection for degenerative 
joint disease of the lumbar spine, cervical spine, and right 
knee, and assigned an initial disability rating of 20 percent, 
effective from March 1, 2004.  In a September 2008 rating 
decision, the RO rated each of the Veteran's orthopedic 
disabilities separately, assigning 10 percent ratings for the 
cervical spine and right knee disabilities and a noncompensable 
rating for the lumbar spine disability, effective from December 
6, 2006.  In a June 2010 rating decision, service connection for 
radiculopathy of the left upper extremity was granted effective 
January 2008, and a noncompensable rating was assigned.  As such, 
the issues are framed as noted on the title page.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in a videoconference hearing in February 2009.  A 
transcript of the hearing is associated with the Veteran's claim 
folder.  

The case was previously before the Board in July 2009, and was 
remanded for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.	Prior to December 2006, the Veteran's service-connected 
degenerative joint disease, right knee and degenerative disc 
disease and degenerative joint disease lumbar and cervical spine 
orthopedic disabilities did not manifest limitation of motion.  

2.	From December 2006, degenerative joint and degenerative disc 
disease of the cervical spine was not manifested by forward 
flexion of 15 degrees or less, or by incapacitating episodes.

3.  From December 2006, degenerative joint and degenerative disc 
disease of the lumbar spine was not manifested by forward flexion 
of the thoracolumbar spine of 85 degrees or less, combined range 
of motion of the thoracolumbar spine of 235 degrees or less, or 
by incapacitating episodes.

4.  From December 2006, degenerative joint disease of the right 
knee was not manifested by limitation of flexion to 45 degrees, 
limitation of extension to 10 degrees, subluxation, or 
instability.

5.	From January 2008, the Veteran has experienced radiculopathy 
of the left upper extremity with no more than mild incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.	Prior to December 2006, the criteria for an initial disability 
rating in excess of 20 percent for service-connected degenerative 
joint disease, right knee and degenerative disc disease and 
degenerative joint disease lumbar and cervical spine are not met.  
38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 
5010 (2010).

2.	From December 2006, the criteria for an initial disability 
rating in excess of 10 percent for service-connected degenerative 
joint and degenerative disc disease of the cervical spine are not 
met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5237, 5243 (2010).

3.  From December 2006, the criteria for an initial compensable 
disability rating in for service-connected degenerative joint and 
degenerative disc disease of the lumbar spine are not met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 
5237, 5243 (2010).

4.  From December 2006, the criteria for an initial disability 
rating in excess of 10 percent for service-connected degenerative 
joint disease of the right knee are not met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
4.1-4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

5.	The criteria for a 20 percent evaluation for peripheral 
neuropathy, left upper extremity, have been met, from January 
2008.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.124a, Diagnostic 
Code 8510 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of March 1, 2004, the first day after his 
separation from service, and an initial percent rating was 
assigned.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned the 
first day following his separation from service as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating Claims

The Veteran is seeking increased disability ratings for 
degenerative arthritis manifested in the right knee, lumbar 
spine, and cervical spine with radiculopathy to the left upper 
extremity.  Service connection for degenerative arthritis was 
granted effective March 2004, and an initial 20 percent rating 
was assigned for the Veteran's combined symptoms.  Effective 
December 2006, separate ratings were assigned for the various 
manifestations of arthritis.  Ratings of 10 percent were assigned 
for the right knee and the cervical spine, and the lumbar spine 
received a noncompensable rating.  Service connection for 
radiculopathy of the left upper extremity secondary to arthritis 
of the cervical spine was awarded effective January 2008, and a 
noncompensable rating was assigned.  The Veteran contends that 
his symptoms warrant higher ratings.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Factual Background

The Veteran was afforded a VA examination in May 2004.  He 
reported that he had experienced intermittent low back pain since 
1985 and that it occurs approximately four times per year for up 
to 5 days.  He did not have spasm and did not require bed rest 
during flare ups, and there were no complaints of sciatica.  The 
Veteran stated that his neck pain began in 1994 and had continued 
intermittently since then, with an average of one flare up per 
year last up to 3 days.  The episodes did not interfere with his 
daily activities.  He stated that he twisted his right knee 
during a jump in December 2003.  He reported that a meniscal tear 
was confirmed on MRI, but he did not undergo surgery.  Since that 
time he had experienced knee pain approximately once per month 
for two or three days.  He reported that the knee did not buckle 
or lock, and he did not require the use of any assistive devices.  

On examination, all extremities were without cyanosis, clubbing, 
or edema and peripheral pulses were intact.  Sensory and motor 
examinations were normal.  There was no warmth, swelling, 
crepitus, or effusions in the knees.  The Veteran had flexion to 
140 degrees and extension to 0 degrees bilaterally, and he was 
able to perform 10 deep knee bends without difficulty.  The 
medial, lateral, and collateral ligaments were stable.  The 
cervical spine was nontender to palpation.  The spinal contour 
was normal and there was no palpable spasm.  Cervical flexion was 
to 45 degrees and extension was to 45 degrees.  Lateral flexion 
was to 45 degrees bilaterally, and rotation was to 80 degrees 
bilaterally.  The lumbar spine was nontender to palpation, with 
normal contour and no palpable spasm.  The Veteran had forward 
flexion of the lumbar spine to 90 degrees and extension to 30 
degrees.  Both lateral flexion and lateral rotation were to 30 
degrees bilaterally.  He was able to perform 10 repetitions of 
straight leg raises from 0 to 85 degrees without difficulty.  
Degenerative joint disease of the cervical and lumbar spine and 
the right knee were confirmed by x-ray evidence.  

The Veteran was afforded a VA examination in December 2006.  He 
reported that he experienced pain in his back once every two 
weeks for 2 to 4 days each time.  He had not been treated by a 
physician or prescribed bedrest.  He denied radiation or 
numbness, and he stated that he had never used a cane or back 
brace.  Although he had not missed any time from work, he felt 
that his work was affected by his back condition because he felt 
"fragile" and susceptible to injury.  The Veteran reported that 
he did not have neck pain but rather experienced stiffness that 
was not debilitating.  He denied any radiation of pain or 
numbness.  He stated that he experienced increasing stiffness 
about twice per month for 2 to 3 days.  The Veteran reported that 
he generally had no pain in his knee, but he experienced flares 
every 3 or 4 months lasting up to 3 days.  He stated that the 
pain was annoying rather than debilitating and he did not use any 
medications or assistive devices.  His knee did not lock but he 
sometimes felt that his right leg overextended.  About once every 
2 to 3 months he felt as if his knee gave way, but he had never 
fallen.  

On examination, deep tendon reflexes in the knees and ankles were 
2+, and strength in the quadriceps and hamstrings was 5 out of 5.  
Straight leg raising was negative to 80 degrees bilaterally.  
Range of motion in the right knee was from 0 to 130 degrees 
without discomfort.  There was no swelling and both knees were 
stable.  The Veteran was able to squat three times with no 
additional loss of motion thereafter.  The cervical spine was 
nontender, and the Veteran had flexion and extension to 45 
degrees.  Lateral flexion was to 30 degrees bilaterally and 
rotation was to 50 degrees bilaterally.  All motions were 
accomplished without pain.  Flexion improved to 50 degrees after 
three repetitions.  In the lumbar spine, the Veteran had forward 
flexion to 100 degrees without pain and was able to touch his 
toes.  He had extension to 30 degrees.  Lateral flexion was to 30 
degrees bilaterally, and rotation was to 35 degrees bilaterally.  
There was no additional loss of motion with repetition.  The 
spine was nontender and there was no spasm.  

The claims file contains private treatment records dated between 
January 2008 and May 2009, which indicate MRI evidence of 
cervical disc space narrowing and mild cord compression at C5-6 
and C6-7.  In January 2008, he reported current neck and back 
pain.  On examination, he had cervical flexion to 50 degrees and 
extension to 60 degrees, with lateral flexion to 45 degrees and 
40 degrees on the left, and rotation to 70 degrees on the right 
and 65 degrees on the left.  Lumbar flexion was noted to be 
normal.  There was moderate hypertonicity in the semispinalis and 
trapezius on the left.  In May 2009, the examiner noted a 
diagnosis of neck pain with radiculopathy and stated that he had 
noted this condition during the previous examination.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in November 2009.  He reported that he 
used heat, massage, and medication to relieve his back and neck 
pain, and he had seen a chiropractor in the past.  The Veteran 
was employed and was able to function without accommodation in 
his employment.  He stated that he had not lost any time from 
work during the previous 12 months because of his orthopedic 
disabilities.  

The examiner reviewed the claims file and noted the Veteran's 
prior descriptions of his symptoms.  The Veteran reported that he 
experienced pain across his lower back without radiation to the 
legs or any bladder dysfunction.  On occasion, he experienced a 
dull ache under the the buttock.  He had pain once every 2 to 3 
months lasting up to a week, but he had not bee prescribed 
bedrest.  He complained of pain in his neck once or twice a year 
for up to 2 weeks each time.  He had stiffness on a daily basis.  
He denied fatigue, weakness, or impaired endurance.  Since 
January 2008, he had experienced intermittent pain in his left 
upper extremity, with numbness and tingling.  The Veteran stated 
that he had pain in his right knee perhaps once per year.  He 
denied locking, stiffness, swelling, or instability.  He was able 
to function in his usual occupation and reported no impairment of 
his daily activities.  

On examination, there was no tenderness to the cervical spine and 
no spasm was noted.  Strength was within normal limits.  Forward 
flexion in the cervical spine was to 45 degrees, and extension 
was to 45 degrees, without pain.  Lateral rotation was to 80 
degrees on the right and 75 degrees on the left, and lateral 
flexion was to 35 degrees bilaterally.  There was no tenderness 
or spasm in the lumbosacral spine, and straight leg raising was 
negative bilaterally.  Range of motion included forward flexion 
to 110 degrees without pain and extension to 30 degrees with pain 
at the end of the motion.  Lateral flexion was to 30 degrees on 
the left and 25 degrees on the right with some discomfort, while 
rotation was 30 degrees bilaterally with no pain.  The 
circumference of the right knee was slightly larger than the 
left.  There was no tenderness on patellofemoral compression and 
ligaments were stable.  Range of motion was from 0 to 125 degrees 
without pain.  There was no additional loss of motion with 
repetition in any joint due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  Sensory examination 
was normal in both upper and lower extremities.  The diagnoses 
were lumbosacral spine with degenerative joint disease and 
degenerative disc disease, multilevel, limited motion; cervical 
spine multilevel degenerative disc disease and bilateral 
foraminal narrowing on x-ray, with intermittent left 
radiculopathy secondary to the neck, with limited motion.  

Rating Criteria

The Veteran's orthopedic disabilities are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010, degenerative arthritis and 
arthritis due to trauma.  Under these diagnostic codes, arthritis 
that is substantiated by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the affected joint or joints is 
noncompensable under the appropriate diagnostic code, a rating of 
10 percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  In the absence of 
limitation of motion a 10 percent rating is assigned where there 
is x-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003/5010.  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note (1).  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints, and the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of minor 
joints.  38 C.F.R. § 4.45.  

Limitation of motion of the spine is rated according to the 
General Rating Formula for Diseases and Injuries of the Spine, 
which provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  


A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or for combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or for muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees but 
not greater that 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4,71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

Any associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Id., Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id., Note 
(2).  

Limitation of motion of the leg is rated under diagnostic code 
5260 (limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under diagnostic code 5260, an evaluation 
of 10 percent is warranted where knee flexion is limited to 45 
degrees, 20 percent where it is limited to 30 degrees, and 30 
percent where it is limited to 15 degrees.  A noncompensable 
rating is assigned where there is flexion to 60 degrees or more.  
38 C.F.R § 4.71a, Diagnostic Code 5260.  Under diagnostic code 
5261, an evaluation of 10 percent is warranted where knee 
extension is limited to 10 degrees, 20 percent where it is 
limited to 15 degrees, and 30 percent where it is limited to 20 
degrees.  A noncompensable rating is assigned where leg extension 
is limited to 5 degrees or less.  38 C.F.R § 4.71a, Diagnostic 
Code 5261.  Normal range of motion in the knee is from zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.  

In the rating action on appeal, the RO granted service connection 
and assigned a single 20 percent rating for degenerative joint 
disease, lumbar spine, cervical spine and right knee, effective 
March 1, 2004.  Applying the rating criteria to the above 
evidence, the Board concludes that a disability rating in excess 
of 20 percent prior to December 6, 2006, is not warranted.  The 
medical evidence of record prior to that date indicates that the 
Veteran had degenerative joint disease of the right knee and 
cervical and lumbar spine which was confirmed by x-ray evidence.  
Although he reported occasional exacerbations of his 
disabilities, he did not have limitation of motion, for VA 
compensation purposes, in any affected joint.  Therefore, it is 
appropriate to rate his orthopedic disabilities under Diagnostic 
Code 5003/5010.  As there is x-ray evidence of involvement of two 
or more major joints and occasional exacerbations, a 20 percent 
rating is warranted.  

From December 2006, the medical evidence establishes that the 
Veteran experienced limited range of motion in his right knee and 
cervical spine.  Thus, it is appropriate to rate his disabilities 
separately based on limitation of motion from that point.  

Cervical Spine and associated Left Upper Extremity Radiculopathy

Based on the foregoing evidence, the Board concludes that a 
disability rating in excess of 10 percent is not warranted for 
limitation of motion in the Veteran's cervical spine after 
December 2006.  At that time, the combined range of motion in the 
cervical spine was 250 degrees, and no associated neurological 
symptoms were noted.  Therefore, the Veteran's cervical spine 
disability warrants no more than a 10 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Private medical records of January 2008 indicate a combined range 
of motion in the cervical spine of 330 degrees, and in November 
2009, the combined range of motion was 315 degrees, which are 
consistent with no more than a 10 percent rating.  

In January 2008, the Veteran was first noted to experience 
radiculopathy in his left upper extremity, which was associated 
with his service-connected cervical spine disability.  His 
symptoms included hypertonicity of the left semispinalis and 
trapezius.  In November 2009, the Veteran continued to report 
intermittent pain in his left upper extremity, with numbness and 
tingling.  

In June 2010, the RO granted service connection and assigned a 
separate noncompensable rating for left upper extremity 
radiculopathy, effective January 29, 2008.  The provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8510, apply to the evaluation of 
the upper radicular group.  Under that diagnostic code, complete 
paralysis of the nerve warrants a 70 percent rating where 
involving a major extremity, and a 60 percent rating for a minor 
extremity.  Severe incomplete paralysis warrants a 50 percent 
rating for a major extremity, and 40 percent rating for a minor 
extremity.  Moderate incomplete paralysis corresponds to a 40 
percent rating for a major extremity, and 30 percent rating for a 
minor extremity.  Mild incomplete paralysis warrants a 20 percent 
rating in either extremity.  In this case, the Veteran's 
neurological symptoms are wholly sensory and cause no more than 
mild impairment.  Accordingly, a rating of 20 percent, but no 
higher, is warranted for radiculopathy of the left upper 
extremity.

Lumbar Spine

From December 2006, no limitation of motion in the lumbar spine 
was noted, nor were there any neurological manifestations 
associated with the lumbar disability.  In November 2009, the 
combined range of motion in the lumbar spine was 255 degrees.  
Accordingly, a compensable rating for degenerative joint disease 
of the lumbar spine is not available at any time during the 
rating period.  

Right Knee

From December 2006, flexion in the Veteran's right knee was 
limited to 130 degrees but was not so severe as to warrant a 
compensable rating.  In November 2009, he exhibited flexion 
limited to 125 degrees.  The Veteran has consistently 
demonstrated extension in his right knee to zero degrees.  
Because the limitation of motion is noncompensable, the Veteran's 
right knee disability warrants no more than a 10 percent rating 
for arthritis due to trauma of a single joint under diagnostic 
code 5010.  Accordingly, a higher rating must be denied.  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010 and 5257.  
VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  In 
this case, however, the medical evidence does not show that the 
Veteran's service-connected right knee disorder has involved 
subluxation or instability at any time during the rating period.  
Therefore, a separate evaluation is not warranted for 
instability.

The assignment of a particular diagnostic code depends on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In this case, the Board has considered whether other 
rating codes may be more appropriate than the ones used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 percent 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of 
evaluations under diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician. 38 C.F.R. § 4.71a, Note (1).  
Although the Veteran has reported occasional flare ups of 
cervical and lumbar pain, he has specifically denied being 
prescribed bedrest.  Therefore, a higher rating is not available 
under diagnostic code 5243.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

The Board has specifically considered the guidance of DeLuca in 
order to determine whether an increased evaluation may be 
warranted.  The Veteran has reported minimal subjective 
complaints of pain.  In addition, there is no clinical evidence 
indicating a finding of additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, beyond that 
which was objectively shown in the examinations.  Therefore, the 
Board holds that an increased evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.

In conclusion, the Board finds that a disability rating in excess 
of 20 percent is not warranted for the right knee, lumbar and 
cervical spine disorders prior to December 2006.  Thereafter, 
increased ratings are not warranted for the Veteran's separately 
rated disabilities of the cervical spine, lumbar spine, and right 
knee.  From January 2008, a 20 percent rating is warranted for 
mild incomplete paralysis of the left upper extremity, secondary 
to service-connected degenerative joint disease of the cervical 
spine.  


Extraschedular Consideration

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference with 
employability or frequent hospitalizations due to his knee 
dislocation.  38 C.F.R. § 3.321.  The Veteran has consistently 
reported that he has not missed any time from work because of his 
service-connected orthopedic disabilities.  Consequently, 
referral for extraschedular consideration is not suggested by the 
record.


ORDER

An initial disability rating in excess of 20 percent for service-
connected degenerative joint disease, right knee and degenerative 
disc disease and degenerative joint disease lumbar and cervical 
spine prior to December 6, 2006 is denied.

A disability rating in excess of 10 percent for service-connected 
degenerative joint and degenerative disc disease of the cervical 
spine, from December 6, 2006, is denied.

A compensable disability rating for service-connected 
degenerative joint and degenerative disc disease of the lumbar 
spine from December 6, 2006, is denied.  

A disability rating in excess of 10 for service-connected 
degenerative joint disease of the right knee, from December 6, 
2006, is denied.

An initial disability rating of 20 percent for radiculopathy of 
the left upper extremity is granted.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


